           Case 1:19-cv-10656-RA Document 38 Filed 01/27/20 Page 1 of 2
       CHA Los & Co, P.C.
       International Law Firm
       55 Hamilton Avenue, Oyster Bay, New York 11771
       TEL: +1-516-714-4300 • FAX: +1-516-750-9051 •     WEB:   www.chaloslaw.com •    EMAIL:   info@chaloslaw.com




                                                                             USDC-SDNY
                                                                             DOCUMENT
                                                                             ELECTRpNICALLY FILED
                                          January 27, 2020                   DOC#:
                                                                             D~T[F-IL_E_D_:~/-a_?_Z_l_o_
                                              ViaECF                                        I       I


The Honorable Ronnie Abrams
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2203
New York, NY I 0007
Telephone: 212-805-0284


Re:    Great Lakes Insurance SA in its Own Right and/or as Subrogee of Pacific Gulf
       Shipping Co. v. American Steamship Owners Mutual Protection and Indemnity
       Association, Inc., et al.
       Case No. 1:19-cv-10656
       Joint Letter re: Adjournment of Initial Conference
       Chalos & Co. Ref: 2511.001



Dear District Judge Abrams:

         In accordance with the Court's Order issued on January 22, 2020(DE 37), the parties
respectfully submit this Joint Letter concerning the rescheduling of the initial status conference.
The parties have conferred and jointly request the adjournment of the initial status conference until
after the Court rules on the pending threshold motions to dismiss filed by Defendants in this action.

       In advance, we thank the Court for its attention and assistance in this matter.




                                                   1
                         NEW YORK   I   HOUSTON   I MIAMI I   ATHENS   I   CYPRUS
                        Case 1:19-cv-10656-RA Document 38 Filed 01/27/20 Page 2 of 2
            CHAws & Co, P.C.
            International Law Firm                                                                        ---------

          Respectfully submitted,

                                                                    BROWN GA VALAS ·& FROMM LLP


                                                                    Isl Robert J. Brown (by written permission)
                                                                    Robert J. Brown (RB-9131)
           Briton P. Sparkman, Esq.                                 Email: rib@browngavalas.com
           Margaret L. Manns, Esq.                                  Peter Skoufalos (PS-0105)
           55 Hamilton Avenue                                       Email: pskoufalos@browngavalas.com
           Oyster Bay, New York 11771                               Michael P. Naughton (MN-6870)
           Tel: 516-714-4300                                        Email: mpn@browngavalas.com
           Fax: 516-750-9051                                        505 Fifth Avenue
           Email: gmc@chaloslaw.com                                 New York, NY 10017
                  bsparkman@chaloslaw.com                           Tel: (212) 983-8500
                  mmanns@chaloslaw.com

           Attorneys for Plaintiff Great Lakes Insurance            Attorneys for Defendants American Steamship
           SE in its own right and/or as subrogee of                Owners Mutual Protection and Indemnity
           Pacific Gulf Shipping Co.                                Association Inc. and Shipowners Claims
                                                                    Bureau Inc.

                                                                    BLANK ROME LLP

Application granted. The initial conference in this action is
hereby adjourned sine die pending the resolution of                 Isl Lauren B. Wilgus (by written permission)
Defendants' motions to dismiss.                                     William R. Bennett, ill
                                                                    Lauren B. Wilgus
SO ORDERED.
                                                                    1271 Avenue of the Americas
                                                                    New York, New York 10020
                                                                    Tel.: (212) 885-5000
                                                                    WBennett@BlankRome.com
                                                                    LWilgus@BlankRome.com

                                                                    Attorneys for Defendants
                                                                    George Gourdomichalis and
                                                                    Efstathios Gourdomichalis




          cc: Via Email Only

          All Counsel of Record



                                                                2

                                                       www.chaloslaw.com
